         Case 1:21-cv-11299-RGS Document 1 Filed 08/10/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

________________________________________________

APPROACH INTERNATIONAL STUDENT                  )
CENTER, INC, ANA GABRIEL SIMOES                 )
THOME SANTANA, AND MARCELO HENRIQUE             )
SILVA DE SANTANA,                               )
                                                )
            Plaintiffs                          )                Case No.
                                                )
v.                                              )
                                                )
ALEJANDRO MAYORKAS, SECRETARY OF                )
UNITED STATES HOMELAND SECURITY;                )
TRACY RENAUD, ACTING DIRECTOR OF                )
UNITED STATES CITIZENSHIP AND                   )
 IMMIGRATION SERVICES; DAVID ROARK              )
DIRECTOR OF TEXAS SERVICE CENTER,               )
UNITED STATES CITIZENSHIP AND                   )
IMMIGRATION SERVICES; U.S. DEPARTMENT           )
OF HOMELAND SECURITY; and                       )
UNITED STATES CITIZENSHIP AND                   )
 IMMIGRATION SERVICES,                          )
                                                )
            Defendants.                         )
________________________________________________)



                                     INTRODUCTION

   1. Approach International Student Center, Inc. is a Massachusetts Corporation located at
      196 Harvard Avenue, Boston, Massachusetts, 02134 (hereinafter ‘Approach’). Ana
      Gabriel Simones Thomes Santana, and Marcelo Henrique Silva de Santana, are husband
      and wife, and are both citizens of Brazil (hereinafter collectively ‘Santanas’). The
      Plaintiff’s herein bring this mandamus action to compel defendants to complete the
      processing an adjudication of the Approach’s I-140, Immigrant Petition for Alien
      Worker, and Santanas concurrent form I-485, Application to Register Permanent
      Residence or Adjust Status, form I-765, Application for Employment Authorization, an I-
      131, Application for Travel Document, as originally submitted with an initial processing
      date of November 2, 2020.




                                              1
  Case 1:21-cv-11299-RGS Document 1 Filed 08/10/21 Page 2 of 5




                                    PARTIES
2.     Plaintiff Approach International Student Center, Inc. is a Massachusetts
Corporation located at 196 Harvard Avenue, Boston, Massachusetts, 02134. Approach
filed a form I-140, Immigrant Petition for Alien Worker, which was received for
processing by the USCIS Texas Service Center, on November 2, 2020.
3.     Plaintiff Ana Gabriel Simones Thomes Santana and Marcelo Henrique Silva de
Santana, are husband and wife, and are both citizens of Brazil, both currently residing at
1003 Windsor Ridge Drive, Westborough, Massachusetts.
4.     Defendant Alejandro Mayorkus is the Secretary of the United States Department
of Homeland Security and is sued in his official capacity only. Defendant Mayorkus is
charged with the administration of the United States Citizenship and Immigration
Services (USCIS) and implementing the Immigration and Nationality Act. 8 CFR §2.1.
5.     Defendant Tracy Renaud is the Acting Director of CIS and is sued in official
capacity only. CIS is the component of the Department of Homeland Security that is
responsible for adjudicating Plaintiffs’ I-140 petition.
6.      Defendant David Roark is the Field Office Director of the Texas Service Center
of USCIS and is sued in his official capacity only. The Texas Service Center is charged
with the administration of the Immigration and Nationality Act and the adjudication of
petitions submitted by applicants. Plaintiffs’ I-140 petition, and concurrent forms I-485,
I-765, and I-131 were received and rejected by the Texas Service Center.
7.    Defendant Department of Homeland Security is the department within which the
USCIS adjudicates petitions for alien relatives. DHS operates within this district, with
headquarters in Washington, D.C.
8.     Defendant U.S. Citizenship and Immigration Services is the component of DHS
that adjudicates petitions for alien relatives. CIS operates within this district, with
headquarters in Washington, D.C.

                         JURISDICTION AND VENUE
9.      Jurisdiction of the Court is predicated upon 28 USC §§1331 and 1346(a)(2) in
that the matter in controversy arises under the Constitution and laws of the United States,
and the United States is a Defendant. This Court also has jurisdiction over the present
action pursuant to 28 USC §2201, the Declaratory Judgment Act; 5 USC §702, the
Administrative Procedures Act; and 28 USC §1361, regarding an action to compel an
officer of the United States to perform his or her duty.

10.    Venue is proper in this District under 28 USC §1391(e), because plaintiff’s reside
and operate their business within this district.




                                         2
      Case 1:21-cv-11299-RGS Document 1 Filed 08/10/21 Page 3 of 5




                                   FACTS AND BACKROUND



11. On November 2, 2020, the Texas Service Center received Form I-140, petitioned by
    Approach, along with concurrently filed forms I-485, I-765 and I-131, on behalf of the
    plaintiffs for processing (see Exhibit A).

12. On January 13, 2021, the process was returned to plaintiffs, stating that the Labor
    Certification submitted along with Form I-140, had to be an “original Labor
    Certification” from the Department to Labor (DOL), and was required by regulation (See
    Exhibit B – I-797).

13. On March 24, 2020, DOL announced that—due to the impact of the COVID-19
    pandemic—that it would electronically issue PERM labor certifications to employers
    (and their authorized attorneys or agents) through June 30, 2020. On June 16, 2020, DOL
    announced that it was extending the period during which it would electronically issue
    PERM labor certifications through September 30, 2020. Thereafter DOL’s, Office of
    Foreign Labor Certification (OFLC) announced that it is permanently adopting the
    electronic issuance of PERM labor certifications to employers (See Exhibit C- USCIS
    Memorandum)

14. The DOL Labor Certification, was certified by DOL Certifying Agent, on September 2,
    2020. The Labor Certification was valid from 09/03/2020 to 03/02/21(See Exhibit D -
    Labor Certification).

15. Plaintiffs on February 10, 2021, refiled the forms 1-140, and concurrent forms I-485, I-
    765 and I-131 with the Texas Service Center, along with a copy of the directive from
    DOL stating that the Labor Certifications would be issued electronically.

16. On March 25, 2021, the Texas Service Center again returned the process, stating that the
    “petition type … requested requires a valid Labor Certification per the form instructions.”
    Additionally, the form I-797 dated March 25, 2021, also stated that the form I-140 was
    not fully completed as it had omitted Part 3- Date of Birth (See Exhibit E -I-797 issued
    on March 25, 2021). The form I-140 did not omit the date of birth in part 3 as stated by
    the Texas Service Center (See Exhibit F – Form I-140 Part 3), and the Labor Certification
    was valid at the time of submission on February 10, 2021, as it was valid through
    03/02/2021. (See Exhibit F – Form I-140 Part 3).

17. On April 9, 2021, the plaintiff’s, through counsel, requested by letter, directed to the
    Director of the Texas Service Center, to restart the processing of the plaintiffs’ petitions
    due to the mistakes made by the Service Center, with an effective date of the original
    submission of November 2, 2020 (See Exhibit G).




                                              3
        Case 1:21-cv-11299-RGS Document 1 Filed 08/10/21 Page 4 of 5




  18. On May 24, 2021, the Texas Service Center sent plaintiffs a form I-797, rejecting the
      process by merely restating the same reason (lack of a valid Labor Certification) without
      addressing any of the issues outlined in plaintiff’s correspondence of April 9, 2021.
      (Exhibit H I-797)

  19. On June 3, 2021, plaintiffs, through counsel, called the USCIS contact center to request
      that the errors made by the Texas Service Center be reviewed and corrected. USCIS
      operator stated that the matter would need to be escalated to a Tier 2 supervisor, and that
      counsel would hear back from someone within 14 days.

  20. On June 21, 2021, counsel received a telephone call from a Tier 2 supervisor who stated
      that she would be unable to resolve the issue, and that plaintiff would have to contact the
      Texas Service Center if there were question about the rejected applications.

  21. The Texas Service Center has erroneously rejected plaintiff’s petitions and applications
      on each of the submissions on November 2, 2020, and February 11, 2021. On both
      occasions the forms were fully completed and were accompanied by a valid Labor
      Certification which was properly issued by the Department of Labor.

  22. Plaintiffs have attempted to resolve the errors made by the Texas Service Center
      administratively without success.

  23. Defendants failure to properly administer the laws and responsibilities of their agency
      have and will result in great hardship to the plaintiffs.

                                     FIRST CAUSE OF ACTION

  24. Plaintiffs re-allege and incorporate by reference, as if fully set fourth herein, the
      allegations in paragraph 1-23 above.

  25. Defendants’ failure to adjudicate and approve plaintiffs, forms I-140, and concurrent
      forms I-485, I-765, and I-131, which were properly submitted on each of two occasions,
      is a violation of the Administrative Procedures Act and the Immigration and Nationality
      Act, and denies Plaintiffs due process and equal protection of the laws guaranteed by the
      Fifth Amendment of the United States Constitution.

                                       PRAYER FOR RELIEF

      The Plaintiffs request the Court grant the following relief:

   A. Order Defendants to adjudicate and process Plaintiffs’ forms I-140 petition, and
concurrent forms I-485, I-765, and I-131, on or before 60 days from the filing of this complaint,
or within a reasonable period of time determined by this Court.
   B. Retain jurisdiction during the processing and adjudication of the Plaintiffs’ forms I-140
petition, and concurrent forms I-485, I-765, and I-131 in order to ensure compliance with the
Court’s orders.

                                                 4
        Case 1:21-cv-11299-RGS Document 1 Filed 08/10/21 Page 5 of 5




   C. Award reasonable costs and attorneys’ fees; and
   D. Grant such other relief as the Court may deem just and proper.


DATED: August 10, 2021



                                   Approach International Student Center, Inc.
                                   Ana Gabriel Simones Thomes Santana
                                   Marcelo Henrique Silva de Santana

                                   By their attorney


                                   __/s/ John C. Carleen__________________

                                   John C. Carleen, Esquire
                                   Carleen and Carleen, PC
                                   91 Montvale Ave., Suite 101B
                                   Stoneham, MA 02180
                                   (781) 438-4600
                                   Fax (781) 438-4611
                                   BBO# 073940




                                              5
